Citation Nr: 1333013	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a traumatic injury to the right eye.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1976 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for residuals of a traumatic injury to the right eye and assigned a noncompensable evaluation, effective from November 10, 1975.

In March 1976, the Veteran submitted a notice of disagreement.  The RO issued a statement of the case (SOC) in April 1976, and the Veteran perfected his appeal that same month.  In May 1976, the RO revisited the matter and determined that there was clear and unmistakable error in the February 1976 rating decision and awarded an initial evaluation of 20 percent for residuals of the right eye injury analogous to paralysis of accommodation, effective from November 10, 1975.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal to the Board.  However, the case was not forwarded to the Board for appellate review, and the matter is accordingly on appeal from the February 1976 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.  On review, it does not appear that the Veteran has been provided complete notice in regard to his claims.  In the January 2012 SSOC, the RO referred to the prior SSOC for the pertinent laws, regulations, and rating schedule provisions; however, neither decision listed the rating criteria for visual field impairment, which is now relevant as a result of the findings of visual field defect on the October 2011 VA examination.  In addition, the rating criteria for the eyes were amended in 2008 and are for consideration in the Veteran's appeal.  Moreover, while the AMC's September 2011 remand letter does provide some information, it does not appear that the Veteran has been adequately notified in connection with his claim for TDIU.  While the Board recognizes the RO/AMC's development efforts to date considering the unique procedural history of this case, the Board finds that a remand is appropriate to provide the Veteran proper notice.

The Board notes that in response to the September 2011 remand letter, the Veteran reported the locations of his two prior VA examinations.  The AMC obtained VA treatment records beginning in August 2006, and it does not appear that the Veteran had additional VA treatment prior to this time.  He did not provide or ask VA to obtain any additional treatment records, and the claims file continues to have no records for the time period following the May 1976 rating decision to the Veteran's July 2005 written submission.

Finally, a decision on the increased rating claim could affect the outcome of the TDIU claim; therefore, the claims are inextricably intertwined.  While this case is on remand, an opinion on unemployability should be obtained.  The record contains no complete medical opinion in this regard, and the other evidence of record does not provide sufficient information to adjudicate the issue, particularly in light of the Veteran's report that his post-service employer of over 30 years is no longer in business.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  VA has a duty to supplement the record where necessary.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with all appropriate notice in regard to the issue of entitlement to TDIU.  Along with this notice, the Veteran should also be provided with any outstanding notice in regard to the applicable laws, regulations, and rating criteria considered in evaluating his eye disability with respect to the pre-2008 amendment version of the visual field impairment rating criteria and the relevant eye rating criteria as amended in 2008.

2.  After completing the above action and any related indicated development, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The Veteran is currently service-connected for residuals of a traumatic injury to the right eye (20 percent disabling) and residuals of a fracture to the symphysis region of the mandible (noncompensable).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

